State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 18, 2014                   105245
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

RYAN PROVENZANO,
                    Appellant.
________________________________


Calendar Date:   August 4, 2014

Before:   McCarthy, J.P., Rose, Egan Jr., Lynch and Devine, JJ.

                             __________


      Robert W. Linville, Public Defender, Hudson (Jessica Howser
of counsel), for appellant.

      Paul Czajka, District Attorney, Hudson (H. Neal Conolly of
counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Columbia
County (Nichols, J.), rendered July 24, 2012, which revoked
defendant's probation and imposed a sentence of imprisonment.

      In 2011, defendant pleaded guilty to grand larceny in the
fourth degree and was sentenced to five years of probation. He
thereafter admitted to violating certain terms of his probation
and County Court revoked his probation and sentenced him to a
prison term of 1 to 4 years. Defendant now appeals, contending
that the sentence is harsh and excessive. We disagree. Despite
being given more than one opportunity, defendant repeatedly
failed to abide by the terms of his probation, requiring that he
refrain from the use of drugs and complete any recommended
treatment plan. Under the circumstances, we find no abuse of
discretion or extraordinary circumstances warranting a reduction
                              -2-                  105245

of the sentence in the interest of justice (see People v Miller,
113 AD3d 935, 936 [2014], lv denied 22 NY3d 1201 [2014]; People v
Aljerari, 109 AD3d 1049 [2013], lv denied 22 NY3d 1038 [2013];
People v Regan, 108 AD3d 983, 984 [2013]).

      McCarthy, J.P., Rose, Egan Jr., Lynch and Devine, JJ.,
concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court